Citation Nr: 1225172	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition.

2.  Entitlement to service connection for an arthritic condition of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1944 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her May 2011 substantive appeal, the appellant requested a hearing before a Decision Review Officer (DRO).  However, in a June 2011 communication, she withdrew this request.

This case was previously before the Board in September 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the September 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2002 rating decision denied the appellant's claim for entitlement to service connection for a heart condition.  

2.  The appellant did not file a timely notice of disagreement with the April 2002 rating decision.           

3.  Evidence received subsequent to the April 2002 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a heart condition.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has an arthritic condition of the upper and lower extremities that is related to service.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final as to the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the April 2002 rating decision to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  An arthritic condition of the upper and lower extremities was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in May 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The May 2009 letter also provided notice of the elements of new and material evidence and the reasons for the prior denial of the appellant's claim for entitlement to service connection for a heart condition.  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's VA treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The claims file contains one reconstructed medical record from the appellant's service.  As requested in the September 2011 remand, the Agency of Original Jurisdiction (AOJ) attempted to obtain records from the National Personnel Record Center (NPRC).  A March 2012 response from the NPRC reflects that the appellant's records were unavailable as they were destroyed in a 1973 fire that occurred at the NPRC.  The NPRC noted that a clinic sheet was sent on March 2002, and nothing else was available.  The record referenced by the NPRC is associated with the claims file.  A December 2011 response from the NPRC reflects that the appellant's personnel file was also destroyed in the fire.  Inasmuch as the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  VA has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including requests to the NPRC, unit records and requests to the facility where the appellant alleges she was treated during service.  A December 2011 email exchange reflects that the RO searched for service treatment records located in the appellant's temporary folder.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.  

As requested in the September 2011 Board remand, the AOJ also requested the appellant's Social Security Administration records.  An October 2011 response from the Social Security Administration reflects that they could not send the medical records requested because after exhaustive and comprehensive searches, they were not able to locate medical records and further efforts would be futile.  The Board finds that the AOJ's attempts to find the appellant's service treatment records and Social Security Administration records complied with the September 2011 remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination is not necessary in regard to the appellant's claim for entitlement to service connection for an arthritic condition of the upper and lower extremities.  The appellant has a current diagnosis of osteoarthritis and has asserted that she was treated for arthritis in service.  However, as discussed below, there is no indication that the appellant's current arthritis is related to any arthritis or symptoms the appellant had in service.  As a lay person, the appellant is not competent to report that she has had arthritis since service or that she her arthritis is related to service.  She has not stated that she has had symptoms of arthritis since service.  As there is no indication that the appellant's osteoarthritis is related to an in-service event, the Board finds that a VA examination is not necessary.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an examination in association with her petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Heart Condition

Legal Criteria: New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as such as arteriosclerotic heart disease, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

In an April 2002 rating decision, the RO denied entitlement to service connection for a heart condition.  The RO sent the appellant notice of the decision in April 2002.  In a May 2009 statement, the appellant stated that she never received the April 2002 rating decision.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), the Court found that the presumption of regularity applied to VA.  The Court found that the presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  There is no indication in the claims file that the notice letter and rating decision were returned as undeliverable.  Under these circumstances, the Board concludes that the VA met its obligation to properly notify the appellant of the disposition of her claim and her appellate rights.  Although the appellant's statement that she did not receive notice of the April 2002 rating decision infers that the VA did not properly provide her notice of the action, the Board does not find that the appellant's allegation of non-receipt is the type of clear evidence required to rebut the presumption of regularity which supports the official acts of public officers.  Clarke v. Nicholson, 21 Vet. App. 130, 134 (2007).  The appellant did not file a notice of disagreement with the April 2002 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.  

In the April 2002 rating decision, the RO denied the claim because service treatment records did not show incurrence in service and private treatment records did not show a diagnosis of a heart condition manifested to at least a 10 percent evaluation within one year of service.  The evidence of record at the time of the previous final denial in April 2002 included private treatment records, a reconstructed service medical record from a hospital admission card from November 1944, and an October 1966 VA examination.  The information from the hospital admission card reflects that the appellant was admitted to a hospital in November 1944 for a peritonsillar abscess.  The October 1966 VA examination report reflects that the appellant began experiencing severe "stabbing" retrosternal pain in early 1953.  She was diagnosed with left scalenus anticus syndrome with pressure on the left subclavian artery and left brachial plexus, left carotid sinus sensitivity, and questionable coronary insufficiency.  

The evidence added to the record subsequent to the last final denial includes VA treatment records, private treatment records and statements from the appellant.  A December 2009 VA treatment record reflects that the appellant had a history of coronary artery disease.  An August 1981 VA treatment record reflects that the appellant reported that she had had an "angina" since 1958, i.e. sharp left anterior chest pain radiating into the left neck and shoulder.  A January 1983 VA treatment record reflects that the appellant reported sudden chest pain.  A December 2009 VA treatment record reflects that the appellant reported that she had a "heart attack" in 1944 and another one in the 1970s.  She reported having occasional chest pain.  Although the records indicate that the appellant has been treated for heart problems and chest pain by VA, the records do not indicate that she has a current heart condition that is related to service.  The VA treatment records are new as they were not previously associated with the claims file.  However, as the records do not indicate that the appellant has a heart condition that is related to service, the Board finds that the records do not raise a reasonable possibility of substantiating the claim and are not material.  The Board also notes that the appellant previously asserted that she had her first heart attack in 1944 before she got out of the service in her November 2001 claim.  Thus, the December 2009 VA treatment record indicating that the appellant reported that she had a "heart attack" in 1944 is cumulative and redundant of evidence previously of record at the time of the last final rating decision in April 2002.

The evidence added to the record subsequent to the last final denial in April 2002 includes private treatment records.  Private treatment records from D.W., DPM, indicate that the appellant was treated for a peripheral vascular disease condition and foot pain.  Records from Integris Family Care reflect that the appellant had congestive heart failure and coronary arteriosclerosis.  See May 2006 and February 2007 private treatment records.  A May 2009 private treatment record from Oklahoma Cardiovascular Associates notes that the appellant reported that she had her first heart attack at age 24 while in the armed services.  The physician noted that he had no records of this.  The assessment was coronary artery disease.  The private treatment records are new, as they were not previously associated with the claims file at the time of the April 2002 rating decision.  However, the Board finds that the records are not material.  There was evidence that the appellant had a heart condition associated with the claims file prior to the last final rating decision in April 2002.  The private treatment records do not indicate that the appellant's heart conditions, to include coronary artery disease, congestive heart failure and/or coronary arteriosclerosis, are related to service.  As noted above, in the May 2009 private treatment record, the appellant stated that she had her first heart attack at age 24 while in the service.  The appellant had previously asserted that she had her first heart attack in 1944 in her October 2001 claim which was of record at the time of the last final rating decision in April 2002.  Thus, her assertion is cumulative and redundant of evidence previously of record.  As the private treatment records do not raise a reasonable possibility of substantiating the appellant's claim, the Board finds that they are not material.

In a statement dated in May 2009, the appellant reported that she had chest pain in service.  She stated that after having chest pain all day, she let out a scream and fell to the floor at in the evening after she got home.  The appellant reported that she was treated at Fort Story Hospital and Walter Reed Hospital for her heart condition and arthritis.  As discussed above, no records from the reported treatment are available.  The one service treatment record available indicates that the appellant was hospitalized for a peritonsillar abscess in November 1944.  As the appellant had previously reported that she had a heart attack in service, her statements are cumulative and redundant of evidence previously of record at the time of the last final rating decision.  Significantly, the appellant's statements do not indicate that there is a nexus between her current heart condition and the alleged heart attack in service.  

By filing a claim to reopen her claim for service connection for a heart condition, the appellant has indicated that she believes that she has a heart condition that is related to service.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, a heart condition, which is typically confirmed by medical tests, is not the type of disorder which is susceptible to lay opinion concerning diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, her statements do not constitute new and material evidence to warrant reopening of her claim for service connection.

Following a review of the evidence submitted by the appellant and added to the file since the April 2002 rating decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has a heart condition that is related to service.  In the absence of evidence of a nexus between a heart condition and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for a heart condition is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a heart condition that is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Arthritis

Legal Criteria

As noted above, service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The appellant contends that she has an arthritic condition of the upper and lower extremities that is related to service.  For the reasons that follow, the Board concludes that service connection is not warranted.

In a May 2009 statement, the appellant stated that while in service, she developed arthritis.  She stated that she would go up to the base hospital and a physician would give her medicine and put hot sand bags around her.  As discussed above, the appellant's service treatment records are not available.  Information from a hospital admission card reflects that the appellant was admitted to a hospital in November 1944 for a peritonsillar abscess.  

The earliest medical evidence of record in the claims file is an October 1960 discharge summary.  The appellant reported a history of pain in the left arm and left neck for approximately four years.  The appellant was evaluated at a VA examination in October 1966 in connection with a claim for a pension.  In her August 1966 claim, the appellant reported having heart-kidney trouble and stomach trouble, but she did not note having arthritis.  A November 1966 rating decision indicated that the appellant had surgical absence of the uterus and ovaries and gall bladder with probable chronic gastritis.  She had questionable coronary insufficiency, carotid sinus sensitivity with probable polynephritis, left scalenus anticus syndrome, residuals of varicose veins bilaterally with dependent edema and conversion reaction.  There was no indication the appellant had arthritis.  

A February 1988 note from W.J., M.D. reflects that the appellant had diagnoses of generalized osteoarthritis and degenerative lumbar disc disease at the L4-5 and L5-S1 levels.  The prognosis was fair.  Dr. W.J. noted that the length of time was 12 months.  

An April 1999 private treatment record reflects that the appellant had a past medical history of generalized osteoarthritis.  VA treatment records, including a record from July 2004, reflect that the appellant's past medical history included arthritis, gout and degenerative joint disease in the 1970s.  

A July 2005 VA treatment record reflects that the appellant's breathing was limited by arthritis.  An October 2005 private treatment record indicated the appellant had a past medical history of osteoarthritis in the right hand, bilateral feet, hips and back.  An August 2007 private treatment record from Integris Family Care Central reflects that the appellant had chronic hip pain from arthritis that had been flaring recently.  A February 2007 private treatment record reflects that the appellant's active problems included osteoarthritis of the right thumb and index finger.  

The medical evidence of record indicates that the appellant had a diagnosis of arthritis during the period on appeal.  However, the evidence of record is against a finding that the appellant's arthritis is related to service.  None of the appellant's medical treatment records indicate that her arthritis is related to service.  As noted above, the June 2004 VA treatment record specifically indicates that the appellant's arthritis, gout and degenerative joint disease began in the 1970s.  Although the appellant's disabilities were evaluated for her nonservice-connected pension claim in 1966, no arthritis was noted.  

The appellant has contended that her arthritis is related to service.  Although a lay person may be competent to report the etiology of a disability, osteoarthritis and arthritis, which are typically confirmed by X-rays, are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the appellant's assertion is not probative.

Although the appellant stated that she was treated for arthritis in service, her service treatment records have not been associated with the claims file.  Even if they were, there is no indication that the appellant had continuous symptoms of arthritis from service or that her current arthritis condition is related to service.  The appellant has not asserted that she has had symptoms of arthritis since service.  The Board finds it significant that when the appellant filed a claim for a pension in October 2006, numerous medical conditions were noted, but arthritis was not listed as one of her conditions.

In sum, the Board finds that the evidence of record is against the appellant's claim for an arthritic condition of the upper and lower extremities.  The appellant claims that she received treatment for arthritis in service.  She has current diagnoses of osteoarthritis and arthritis.  However, the evidence is against a finding of a nexus between the arthritis and service.  The appellant has not asserted that she has had continuous symptoms of arthritis since service and her VA treatment records reflect that her arthritis began in the 1970s.  There is no evidence of record indicating that there is a nexus between her current arthritis and service.  There is also no evidence that the appellant's arthritis manifested to a compensable degree within one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence not having been received; the claim for entitlement to service connection for a heart condition is not reopened.

Entitlement to service connection for an arthritic condition of the upper and lower extremities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


